Freeman and Fall, JJ. (concurring). — As we are governed by the decisions of the supreme court of the United States, and as we think the conclusions reached by Justice Seeds are amply supported by the authorities cited, we concur. We are constrained to say, however, that the conclusion reached by a majority of the court in the Baugh case, 149 U. S. 368, 13 Sup. Ct. Rep. 914, does not commend itself to our judgment as either a sound or humane construction of the law governing the liability of the master for the negligence of servants placed in control of other servants.